Title: To Thomas Jefferson from George Washington, 24 February 1793
From: Washington, George
To: Jefferson, Thomas



Sunday 24th. Feb. 1793.

Enclosed is a letter from poor Madam La Fayette! How desirable it would be, if something could be done to relieve that family from their present unhappy Situation.

Colo. Smith, yesterday, gave me the enclosed extract of a Letter from the House of Warder & Co. to one of their Partners in this City. Whether it is founded in fact, or with design to affect the prices of provision in this County, I know not. Nor whether it was a Communication for public or private information to myself, I am equally uncertain.
